FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingMarch 2016 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x GlaxoSmithKline plc Notification of Transactions of Directors, Persons Discharging Managerial Responsibility or Connected Persons In accordance with DTR 3.1.4R (1) (a) I givedetails of changes in the interests of Persons Discharging Managerial Responsibilities ("PDMR's"), in the Ordinary Shares of GlaxoSmithKline plc (the "Company") as follows: PDMR Transaction C Thomas The sale of 17,000 Ordinary Shares on 30 March 2016 at a price of £14.08 per share. P Vallance The exercise of a nil priced option over 33,406 Ordinary Shares on 30 March 2016, granted on 28 February 2013, which vested on 28 February 2016 under the GlaxoSmithKline Deferred Annual Bonus Plan. The sale of 24,251 Ordinary Shares on 30 March 2016 at a price of £14.12. The sale of 9,155 Ordinary Shares on 30 March 2016 at a price of £14.11. The Company and the above-mentioned PDMR's were advised of these transactions on 30 March 2016. V A Whyte Company Secretary 30 March 2016 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:March 30, 2016 By:VICTORIA WHYTE VictoriaWhyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
